Citation Nr: 1439537	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Virtual VA claims file has been reviewed; other than the Informal Hearing Presentation, documents therein are duplicative of those in the paper claims file.  The Veterans Benefits Management System contains written statements, received in May 2013, related to a claim for an increased disability rating for posttraumatic stress disorder (PTSD) with depression; as discussed below, this claim is being referred to the RO.

The issues of entitlement to service connection for migraine headaches and entitlement to an increased disability rating for PTSD with depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The TDIU claim is part and parcel of an increased rating claim being referred to the RO, and vice versa.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given that the Veteran has filed claims for service connection of migraine headaches and an increased disability rating for his PTSD with depression, as discussed above, the Board finds that a decision on the TDIU issue must be deferred to allow the RO the opportunity to adjudicate these claims.  

Nonetheless, regarding the claim for TDIU, a VA addendum opinion is necessary.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008).  The Board observes that the Veteran was afforded a VA examination in February 2010.  However, the VA examiner did not provide a clear opinion as to the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Because neither VA nor the Court can exercise independent medical judgment in deciding an appeal, an addendum medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records identified by the Veteran since January 2011.

2.  The claims folder should be returned to the VA examiner that provided the February 2010 VA examination, in order to provide an addendum opinion as to the Veteran's ability to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  If this VA examiner is no longer available, another qualified VA clinician will provide the addendum opinion.

3.  After adjudication of the claim for an increased rating for service-connected PTSD and the claim for service connection of migraine headaches, the RO should readjudicate the issue of entitlement to a TDIU.  

4.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


